                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                        )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )
                                                 )                        No. 3:21-CR-68-RLJ-DCP
BRETT A. NELSON,                                 )
                                                 )
                      Defendant.                 )



                               MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Court

as may be appropriate. This case is before the Court on the Defendant Brett Nelson’s Motion to

Continue Trial [Doc. 16], filed on July 12, 2021. The Defendant asks the Court to continue the

August 17, 2021 trial date, because counsel needs additional time to complete his investigation of

the facts of the case, to confer with the Defendant, and to consider filing pretrial motions. The

motion relates that the Defendant understands all time is excludable under the Speedy Trial Act

and that the Government does not oppose the requested continuance. The parties have conferred

with Chambers and agreed on a new trial date of January 19, 2022.

       The Court finds Defendant Nelson’s motion to continue the trial and schedule is unopposed

by the Government and well-taken. The Court also finds that the ends of justice served by granting

a continuance outweigh the interest of the Defendant and the public in a speedy trial. 18 U.S.C. §

3161(h)(7)(A). Based upon the representations in the motion, defense counsel needs additional

time to investigate factual and legal matters, to file pretrial motions, and to confer with the




Case 3:21-cr-00068-RLJ-DCP Document 17 Filed 07/29/21 Page 1 of 3 PageID #: 33
Defendant on the best resolution of the case. The Court finds that these pretrial preparations cannot

be concluded by the August 17 trial date or in less than five and one-half months. The Court

concludes that without a continuance, defense counsel would not have the reasonable time

necessary to prepare for trial, even proceeding with due diligence.              See 18 U.S.C. §

3161(h)(7)(B)(iv).

       The motion to continue the trial and schedule [Doc. 16] is GRANTED. The trial of this

case is reset to January 19, 2022. The Court finds that all the time between the filing of the motion

on July 12, 2021, and the new trial date of January 19, 2022, is fully excludable time under the

Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D) & -(7)(A)-(B).

The Court also sets a new schedule in this case, which is stated in detail below.

       Accordingly, it is ORDERED as follows:

          (1) Defendant Pearson’s Motion to Continue Trial [Doc. 16] is
              GRANTED;

          (2) The trial of this matter is reset to commence on
              January 19, 2022, at 9:00 a.m., before the Honorable R. Leon
              Jordan, United States District Judge;

          (3) All time between the filing of the motion on July 12, 2021, and the
              new trial date of January 19, 2022, is fully excludable time under
              the Speedy Trial Act for the reasons set forth herein;

          (4) The deadline for filing pretrial motions is extended to September
              17, 2021. Responses are due on or before October 1, 2021;

          (5) The new deadline for filing a plea agreement in the record and
              providing reciprocal discovery is December 17, 2021;

          (6) The deadline for filing motions in limine is extended to January 3,
              2022;

          (7) The parties are to appear before the undersigned on January 4,
              2022, at 11:30 a.m., for a final pretrial conference; and




                                                 2

Case 3:21-cr-00068-RLJ-DCP Document 17 Filed 07/29/21 Page 2 of 3 PageID #: 34
        (8) Requests for special jury instructions with appropriate citations to
            authority pursuant to Local Rule 7.4. shall be filed on or before
            January 7, 2022.

                    IT IS SO ORDERED.


                                                  ENTER:


                                                  Debra C. Poplin
                                                  United States Magistrate Judge




                                             3

Case 3:21-cr-00068-RLJ-DCP Document 17 Filed 07/29/21 Page 3 of 3 PageID #: 35
